Citation Nr: 1326151	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  09-49 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for colon cancer, to include as secondary to Agent Orange exposure.

2. Entitlement to service connection for renal cell cancer (kidney cancer), to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned during a Board hearing via videoconference in January 2013.  A transcript of the hearing has been associated with the claims file.  

In April 2013, the Board requested a medical opinion from a health care professional in the Veterans Health Administration (VHA) regarding the etiology of the Veteran's colon and kidney cancers.  The Board determined that such an opinion was necessary to address the medical questions raised by the case.  38 C.F.R. §20.901(a), (d).  The Veteran was notified that the Board intended to seek such an opinion.  He was later furnished a copy of the medical opinion in June 2013, and he was provided 60 days for response.  The Veteran responded in June 2013 that he had no further argument or evidence to submit and requested that the Board immediately proceed with the adjudication of the appeal.  His representative also submitted an informal hearing presentation in June 2013.  A waiver the RO jurisdiction is not required under such circumstances.  See 38 C.F.R. §§ 20.903(a), 20.1304(c).

A review of the Veterans Benefit Management System (VBMS) and the Virtual VA paperless claims processing system reveal documents that are either duplicative of the evidence of record or are not pertinent to the present appeal. 


FINDINGS OF FACT

1. The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

2. Colon cancer did not manifest in service nor did a malignant tumor manifest within the one year presumptive period or for many years thereafter, and colon cancer is not related to any event in service, to include Agent Orange exposure.

3. Kidney cancer did not manifest in service nor did a malignant tumor manifest within the one year presumptive period or for many years thereafter, and kidney cancer is not related to any event in service, to include Agent Orange exposure.


CONCLUSIONS OF LAW

1. Colon cancer was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2. Kidney cancer was not incurred in or aggravated by service, and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO did provide the appellant with notice in January 2009 prior to the initial decision on the claims in July 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letter about the information and evidence that is necessary to substantiate his claims and of the division of responsibilities in obtaining such evidence.  The notice letter also explained how disability ratings and effective dates were determined. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims.  The Veteran was afforded an Agent Orange examination through VA in November 2008 in connection with his claims.  To date, the Veteran has not identified any other outstanding records that are available and pertinent to his claim for service connection for both colon and kidney cancers.

Furthermore, the Board initially requested a VHA opinion in December 2011.  A VHA medical opinion was received in February 2012, but the Board found this opinion to be indeterminate and insufficient.  After reviewing the evidence of record, the Board sought further development by seeking a new VHA opinion in April 2013.  

The Board finds that the May 2013 VHA opinion is adequate.  The opinion is predicated on a full reading of the Veteran's claims file, and the VHA examiner considered all of the pertinent evidence of record.  She provided an adequate rationale for her opinion stated, relying on and citing to the records reviewed and various medical principles.  Indeed, she specifically referenced various documents in the file, including the Veteran's service treatment records, lay statements, and post-service medical records.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the colon cancer and kidney cancer issues has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue on appeal, explained the concept of service connection, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The VLJ also left the record open for a 60-day period following the hearing to allow for the submission of such additional evidence.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Law & Analysis

The Veteran contends that his colon and kidney cancers are related to the dioxin in Agent Orange, a known human carcinogen.  The Board notes that as the Veteran served in Vietnam, the Veteran is presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(a)(1)(B)(ii); 38 C.F.R. § 3.307(a)(6)(iii).  To the extent that the Veteran reports that he was exposed to Agent Orange during service, that is accepted as fact.

Also, the Veteran has been awarded a Purple Heart and the Combat Infantryman's Badge, indicative of combat participation.  Although a combat veteran, section 1154(b) is not applicable in this instance, as the Veteran does not claim that his cancers were incurred in combat.  See 38 U.S.C.A. § 1154(b) (§ 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service); see Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A claimant must still generally establish the claim by competent evidence tending to show a current disability and a nexus between that disability and those service events.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

The Veteran did not claim entitlement to service connection for colon or kidney cancers on any of the above bases.  Rather, he claimed that his colon and kidney cancers are due to exposure to Agent Orange.  However, colon and kidney cancers are not diseases for which veterans presumed exposed to Agent Orange are entitled to service connection on a presumptive basis.  See 38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  Moreover, VA has determined that there is no positive association between exposure to Agent Orange and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630, 27641 (May 20, 2003).  More specifically, the Secretary has found that the credible evidence against an association between herbicide exposure and gastrointestinal tract cancer outweighs the credible evidence for such an association, and he has determined that a positive association does not exist.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32395, 32406 (June 12, 2007); Diseases Not Associated With Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, 42607 (June 24, 2002).  Colon cancer is one such gastrointestinal tract cancer.  Id.

This does not end the Board's inquiry.  The lack of availability of service connection on a presumptive basis for a particular disease does not preclude consideration of entitlement to service connection for that same disease on a direct basis.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d).  Moreover, in direct appeals, all filings must be read in a liberal manner, and Board must review all issues reasonably raised from a liberal reading of all documents in the record.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  The Board will therefore consider entitlement to service connection for colon and kidney cancers on the other bases noted above.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

There is no evidence of colon or kidney cancer in service.  Service treatment records reveal no complaints, diagnoses, or treatments for colon or kidney cancer, to include upon entrance and separation examinations.  At the time of separation from service in October 1968, the Veteran indicated no problems and was found to be normal with respect to conditions of his colon and kidneys.  The genitourinary system, anus, rectum, abdomen and viscera, and urinalysis were reported as negative.  The Veteran testified during his January 2013 Board hearing that he was first diagnosed with the cancers in April 2008 and he did not have either cancers during service or within one year of separation.  The evidence is clear that colon and kidney cancers did not have its onset in service, a malignant tumor did not manifest within the one year presumptive period, and such cancers did not manifest for many years thereafter.  See 38 C.F.R. §§ 3.303(a), 3.307(a), 3.309(a).

Post-service medical records show that the Veteran was diagnosed with both colon and kidney cancers in April 2008.  During the evaluation of the colon cancer, he was found to have a left renal mass.  The Veteran underwent a partial colectomy and nephrectomy for a simultaneous adenocarcinoma of the colon with metastatic disease to the mesentery and a renal cell carcinoma of the left kidney.  Further treatment and operative procedures were undertaken as his colon cancer progressed, to include chemotherapy.  

The evidence is abundantly clear that the Veteran has a diagnosis of colon and kidney cancers and has received treatment as a result of such diagnoses, thus the Board will turn its focus on the crux of the issue, which is the establishment of a link between the Veteran's cancers and his exposure to Agent Orange in service.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

The Board notes that the Veteran underwent an Agent Orange examination through the VA in November 2008.  The VA examiner considered the Veteran's account of his exposure to Agent Orange in service, his past and present medical history and report of symptoms, post-service work history, and completed a physical examination.  She noted that the Veteran has been diagnosed with renal cell carcinoma and colon cancer and that he underwent various surgical procedures to treat the conditions.  She ultimately found that the Veteran did not have a diagnosis related to Agent Orange exposure at this.  The Board accords this November 2008 medical opinion little probative value.  Although the examiner conducted an examination of the Veteran, reviewed his past and present medical history, and reviewed the Veteran's reports of in-service and post service symptomatology, the Board finds that the examiner could have elaborated further on her negative nexus finding with supporting rationale.

In support of his claims, the Veteran submitted letters and treatment records from his private treating physicians, his own lay statements and assertions, and various Internet articles discussing Agent Orange, human carcinogens, and the effects of Agent Orange on humans.

The Veteran's treating physician for the surgical procedures, Dr. D.P., stated in a letter dated September 2011 that the Veteran's course has been extremely unique and complicated beginning with the initial diagnosis of two simultaneous cancers in unrelated organ systems.  Although Dr. D.P. thoroughly explains his course of treatment for the Veteran, he does not provide any statement or opinion with respect to a relationship between the Veteran's cancers and Agent Orange exposure.  Hence, the Board assigns probative value to Dr. D.P.'s letter with respect to diagnosis, but little probative value as to etiology.  

The Board notes that a VHA opinion was initially sought in December 2011.  In February 2012, the VHA examiner indicated that he was unable to definitively state what relationship there was between Agent Orange and the Veteran's cancers.  He believed that there was inadequate scientific data to make such an assessment.  Thus, the Board is not able to assign any probative value to this VHA opinion.

Along with various print-outs of Internet research and references in conjunction with his own statements, the Veteran submitted a letter dated August 2012 from his treating physician, Dr. A.A.F.  The physician indicated that he has treated the Veteran for progressive metastatic colon carcinoma and noted the Veteran's history of renal cell carcinoma and exposure to Agent Orange in service.  Dr. A.A.F. opined, "[t]he patient's recent carcinomas could be due to his exposure to Agent Orange.  These malignancies could be as likely as not due to the exposure to Agent Orange.  Please review the worldwide literature where an increase in these types of carcinomas has been observed in patients exposed to Agent Orange."  

The Board found that Dr. A.A.F.'s opinion was unequivocal and insufficient in providing medical reasons and bases necessary for a grant of service connection, that is, a finding that more likely than not, the dioxins in Agent Orange were responsible for the Veteran's colon and kidney cancers.  The Board assigns some value to Dr. A.A.F.'s opinion, but it is of diminished probative value as the possibility of a relationship between the Veteran's cancers and Agent Orange exposure was stated in uncertain terminology, and there was insufficient rationale offered in support.  See Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The Board sought another VHA opinion in April 2013 to address whether or not there was such a relationship between the Veteran's two primary cancers and his Agent Orange exposure.  Dr. C.T. a physician in the hematology and oncology department at a VA medical center provided an expert medical opinion after a complete review of the Veteran's claims file.  In her opinion letter dated May 2013, she summarized the Veteran's relevant medical history with respect to his colon and kidney cancers, outlined the course of postoperative treatment, and discussed the history of further complications resulting from the Veteran's hemicolectomy and nephrectomy in April 2008.  She ultimately opined that it is more likely than not that both the Veteran's colon and renal cancers are not related to Agent Orange exposure.  She provided supporting rationale with various citations to medical references.  After review of the world scientific and medical literature, she was unable to find conclusive medical evidence that links Agent Orange exposure to either colon cancer or renal cell carcinoma.  Additionally, even though the concurrent diagnosis of two primary cancers is uncommon, the Veteran's diagnosis for both cancers occurred at an age that is typical for both colon and renal cancers and concurrent presentation of both cancers has been described in medical literature.  She particularly noted that recently the incidence of stage I renal cancer has increased and the incidence of stage IV renal cancer has decreased which is attributable to the increased use of imaging studies.  She opines that, thus, an early diagnosis of renal cell cancer is possible, which would have otherwise gone undetected otherwise.  In delivering her medical opinion, the VHA examiner referenced to five different medical authorities as cited on an attached page.

The Board assigns the most probative value to the May 2013 VHA opinion.  She provided sufficient supporting rationale as to the negative nexus between the Veteran's cancers and Agent Orange exposure.  She indicated that she was unable to find any conclusive medical evidence linking Agent Orange exposure to either colon or renal cancers after a review of scientific and medical literature.  Furthermore, she indicated her reasoning for why she believes there was a concurrent diagnosis of both cancers - the Veteran's age is typical for when both cancers would show up concurrently.  She also stated that due to the increased use of imaging studies, an early diagnosis of renal cancer was possible, as it was the case in this instance.  Thus relying on her medical knowledge of colon and renal cancers, and based upon the known medical facts regarding the effects of Agent Orange exposure and the Veteran's own medical circumstances, she found a negative link between the Veteran's cancers and his Agent Orange exposure.

Furthermore, in written statements and hearing testimony, the Veteran relies on various sources and references to support his claims, which he has submitted into evidence.  Such evidence discusses the following (in summary) - the health effects of dioxins, associations between Agent Orange and birth defects, dioxin being a cancer causing agent, a study of Vietnam veterans exposed to herbicides (which the Veteran has referenced as the Shreveport, Los Angeles study) and a discussion of whether these chemicals are a risk factor for kidney cancer.  For the most part, the Veteran relies on these sources to support his claim that the chemical components of Agent Orange (namely, the harmful dioxins) caused his two cancers.

Lastly, the Veteran submitted a more recent letter dated February 2013 from Dr. A.A.F. who has treated him for his progressive metastatic colon cancer.  The letter referenced the attached print-outs of online discussion forums and articles discussing the relationship between Agent Orange exposure and kidney cancer.  The online discussion threads discuss other people's experiences with kidney cancer and herbicide exposure.  In his letter, Dr. A.A.F. noted the Veteran's history of colon and kidney cancers, exposure to Agent Orange.  He referenced the attached "information and studies that were found in the literature with an association between Agent Orange and renal cell carcinoma.  Apart from this there are other numerous studies in the literature in PubMed as well as related carcinoma caused by Agent Orange and still have not been recognized by the US Government."  Dr. A.A.F. urged VA to give the Veteran support and assistance.  The Board finds that Dr. A.A.F.'s February 2013 letter bears limited probative value because although he attaches various Internet sources dealing with a possible link between Agent Orange and renal cell carcinoma, he does not directly address nor does he provide a clear opinion accompanied by supporting rationale that bears on the relationship between the Veteran's colon or kidney cancers and his exposure to Agent Orange, taking into consideration the specifics of the Veteran's case.  Instead, he references general medical data to imply that there is a causal nexus in the Veteran's case.  Thus, the Board finds the May 2013 VHA opinion to be more probative as the VHA examiner provided a nexus opinion with supporting rationale drawing from the specific facts of the Veteran's case, and provided an etiological opinion as to what may be the reason for the unusual occurrence of the two primary cancers and also discussed how age may have come into play.  

The most probative evidence of record (May 2013 VHA opinion) discounts a link between the Veteran's colon and kidney cancers and his exposure to Agent Orange.  Thus, for the critical issue of causation, the Veteran is primarily relying on Dr. A.A.F.'s letters, his own statements and testimony, his own research, and statements made to him by his treating physicians.  

The Board notes at the outset that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Layno v. Brown, 6 Vet. App 465 (1994).  It is well settled that "'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'"  King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)); Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009) (rejecting the view that "competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis.").  When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'" (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011).  The aforementioned are three Jandreau exceptions where a layperson is deemed competent to establish a diagnosis.  

If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan, 451 F.3d at 1334-57.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board recognizes that the Veteran is competent to state what treating physicians, such as Dr. A.A.F., have told him during the course of treatment and relate the substance of the submitted articles.  See Jandreau v. Nicholson, 492 D. 3d 1372, 1376-77 (Fed.Cir.2007).  However, those statements by the Veteran regarding what his doctors told him and the articles are accorded no greater probative weight than that already assigned to the doctors' statements themselves - in this case, the letters of Dr. D.P. and Dr. A.A.F.  As previously stated, the Board finds that the May 2013 VHA opinion to have greater probative value than any of the statements made by the Veteran's physicians with respect to etiology, as the VHA examiner fully examined the record and provided a sufficient supporting rationale for her opinion which drew from the medical facts of the Veteran's case and her citations to medical publications.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board notes that Dr. D.P. did not mention Agent Orange at all in his letter and Dr. A.A.F.'s opinion is lacking in specifics and detail and is therefore accorded little probative value.  Similarly, the articles submitted were substantively generic in scope.  

Thus, based on a careful review of the competent evidence, the Board finds that the lay and medical evidence supporting the contention that the Veteran has colon and kidney cancers due to any event or incident in service, to include exposure to Agent Orange, are weak and unpersuasive.  The evidence falls short of establishing a nexus between colon and kidney cancers and an in-service event.  

Based on the foregoing, the preponderance of the evidence is against his claims.  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to service connection for colon and kidney cancers must be denied.


ORDER

Service connection for colon cancer, to include as secondary to Agent Orange exposure, is denied.

Service connection for kidney cancer, to include as secondary to Agent Orange exposure, is denied.


____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


